DETAILED ACTION
This action is responsive to the following communication: the response filed on 8/13/2021.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.
 
Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely the turbo circuit comprises a logic gate configured to control the turbo signal based upon when the turbo signal and a voltage of a tracking world line (DWL) being high.
With respect to independent claim 10 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely modifying the voltage of the tracking bit line when both the turbo signal and the voltage of a tracking word line (DWL) are a logic high.
With respect to independent claim 17 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely the turbo circuit comprises a logic gate configured to control the turbo signal based on when the turbo signal and the voltage of the DWL being high.
The allowable claims are supported in at least paragraph 0026 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824